Title: To George Washington from Thomas Cushing, 9 November 1785
From: Cushing, Thomas
To: Washington, George

 

Sir
Boston November 9th 1785

This will be handed you by Mr Fairfax, to whom I have delivered the Jack, & sincerely wish you may receive him in safety, & in good order—I have directed Mr Fairfax in general to observe the directions received from Spain, with respect to managing & feeding this animal. I have delivered him also a good Mare which I have purchased on your account, for one hundred Spanish dollars. I did not purchase another as it was unnecessary—the Spaniard declined to ride, he said it was necessary for him to walk in order to lead the Jack—I understood upon his first arrival that he was to accompany this animal in order to take the care of him until he was delivered to you, but now he says, it was left with him to do as he pleased, either to go forward to Virginia, or to return to Spain from this State—I suppose his being something out of health & a little home sick, discourages him from proceeding on so long a journey—however I have prevailed upon him to proceed as far as New York, where I hope the Spanish Minister will either persuade him to proceed on to Virginia or permit one of his servants, who may understand the management of these creatures, to proceed with & take the care of the Jack—I have furnished Mr Fairfax with thirty dollars to defray their charges upon the road, I offered him as much more as he should judge necessary to carry him thrô the Journey, but he said, as he had some money left that you gave him, he did not chuse to take any more, for fear of being robbed on the road, more espescially as he could readily procure more at New York, Philadelphia, or Baltimore, if he found he had occasion for it—he has bought a saddle & bridle to return with for which he gave three pounds, Nine shillings Lawfull Money. I remain with great respect Your Most obedient, humble Servt

Thomas Cushing

